Barnard, P. J.
There seems to be no need for the order appealed from. The securities held by the defendant, as superintendent, are safe 'in his hands, and should remain there until the case can be heard upon its merits. Whether this action is the proper remedy, or whether the funds held by defendant are or are not held specifically as security for the policyholders, are questions which must be decided by judgment. It is better that this judgment be made before the transfer of the securities.
*602Upon the merits, I am inclined to think that the special deposit in the defendant’s hands cannot be directed to be transferred to a receiver appointed by the court of common pleas of the city of New York. I think it cannot be used to defend actions upon policies which may be recommended by a referee and ordered by the court. No provision has been made bylaw to withdraw any portion of the securities in the defendant’s hands, to be used in defending claims which are adjudged to be invalid.
I arn in favor of reversing the order appealed from, with $10 costs, to abide event.

Order reversed.